First of all I should like to congratulate, through you, Mr. President, Ambassador Amerasinghe on his election as President of the thirty-first session of the General Assembly. On behalf of the Danish delegation I wish to say that we are fully confident that he will preside over the negotiations with impartiality and efficiency. We promise to do our best to make the session proceed in a constructive and realistic atmosphere. Every effort must be made to avoid new confrontations which might bring into doubt the possibilities and objectives of the United Nations.
57.	We welcome the Republic of Seychelles to the United Nations family and look forward to co-operating with this one hundred and forty-fifth Member State. Its admission to the United Nations has brought us a step closer to the important goal: that all peoples of the world shall be represented in the world Organization.
58.	In the opinion of the Danish Government all States should be entitled to join the United Nations and remain Members thereof in accordance with the provisions of the Charter. We favor the admission of both the People's Republic of Angola and the Socialist Republic of Viet Nam. Should the Republic of Korea want to renew its application for membership, we would support that, too.
61.	In this connexion I should like to pay a tribute to the United States Government for having brought the matter to this point on the basis of a plan devised by the United Kingdom Government a few months ago. Only the influence of the United States in .collaboration with the United Kingdom could, I think, have the impact necessary to bring about a solution. It is now the duty of all States Members of the United Nations to contribute.in whatever way they can to the success of the coming difficult negotiations.
62.	However, history has taught us to be skeptical about any promise of progress towards self-determination in southern Africa. In the past this skepticism has been amply justified. Since the outline of a solution now on the table is ambiguous on decisive points, it is understandable that the peoples of Africa should show reluctance to relinquish pressures on the white regime of Mr. Smith before the necessary guarantees have been obtained that the proposals will be carried out in good faith.
63.	We appeal to all concerned to work constructively for a peaceful solution in the area. Let me stress, in this context, that it is particularly important that the African movements in Zimbabwe unite and avoid giving Mr. Smith any pretext for not going ahead towards majority rule.
64.	The developments in Zimbabwe should not make us neglect the other important southern African questions. The problem of Namibia and the question of apartheid should not be put into the refrigerator. The problems of the area are not solved until Namibia is a free independent nation and until the inhuman policy of apartheid is abolished.
65.	South Africa must at the earliest possible moment bring to an end its continued illegal occupation of Namibia, an occupation that.has been condemned by the United Nations and declared unlawful by the International Court of Justice. The international community must go on exploiting every opportunity to make it clear that in the name of peace and justice South Africa must withdraw from Namibia in order to give the country its independence, with due participation .by the South West Africa People's Organization fSWAPOJ\ and the United Nations in conformity with the resolutions of the Security Council.
66.	The declaration of intent adopted by the committee of the Windhoek Constitutional Conference, published last month, stated that Namibia was reasonably certain to achieve independence by the end of 1978 and that the unity of Namibia would be maintained. The implications of these decisions do not seem clear. It is therefore doubtful whether the decisions mark any real progress. The transition to independence on the premises of the Windhoek Conference will only prepare the soil for renewed conflict. It should therefore be made absolutely dear that SWAPO must take a full part in the independence process, that the United Nations must he allowed free access to monitor this process, and that South Africa must accept Namibia as a nation State.
67.	The policy of apartheid practiced by the Republic of South Africa has once again manifested itself in violence and brutality. The organized oppression by the South African Government, resting as it does on an inhuman
philosophy, can never provide the foundation .of a viable society. Events in Soweto have shown that the white minority is ready to resort to uncontrolled violence in order to maintain its privileged position at the cost of the African population. The events also demonstrate that the African population cannot be pushed any further; it is prepared to fight for its rights.
68.	Confronted with these serious developments we call upon the Security Council to seek agreement on an effective policy of sanctions. I appeal to all members of this Assembly to utilize any opportunity to work for the introduction of measures in accordance with Chapter VII of the Charter. In this context, I refer to the endorsement by the Nordic countries of a binding arms embargo. Statements about support for the liberation of the African population are worthless if at the same time arms are supplied enabling the minority to continue its illegal policy.
69.	In the course of the current session a specific example of the apartheid policy may be introduced. What I have in mind is the Transkei question. Transkei does not meet the objective requirements of a State. It is a reflection of the South African “bantustan” policy. Therefore we are not prepared to recognize Transkei as a nation State. We are gratified that so many countries share our view. A massive international rejection of South Africa's obvious distortion of the concept of independence is extremely important in order to keep up the international pressure against the apartheid regime.
70.	All countries of the world must contribute constructively to finding solutions to the problems of southern Africa.
71.	We for our part-and this was clearly brought out by the Netherlands Foreign Minister speaking on behalf of the European Community [7th meeting]-are ready to join in such efforts. This is a policy which for years has been pursued by Denmark and the other Nordic countries- expressed very clearly in the five-point program contained in the communique of the Nordic Foreign Ministers' meeting in Copenhagen last month.
72.	However, the outside world must not try in any way to impose any solution. We are faced with African problems. To African problems African solutions must be found.
73.	With regard to my second point, the North-South dialog, the economic relations between the developed and the developing countries constitute a question on which the attention of the General Assembly has been focused increasingly during the last few years.
74.	An important achievement of the General Assembly was the adoption at the seventh special session of a comprehensive set of guidelines for future co-operation [resolution 3362 (S-VII)].
75.	We are now in the early stage of a long process of negotiations aimed at the realization of a more equitable international economic order.
76.	My Government understands the demands of the developing countries and we understand their impatience. We recognize the urgency of their problems. 
77.	There is no reason to conceal that among Member States opinion differs on important issues. There is no reason to conceal that negotiations are bound to be difficult. I am convinced that real progress is possible. But progress is only possible if all parties continue to show the political will to compromise. Confrontation would only postpone the necessary changes in the present international system. Lasting solutions to the problems of developing countries can only be achieved through co-operation.
78.	At the fourth session of UNCTAD in Nairobi we succeeded in establishing a negotiating plan for an integrated program for commodities. We must now build on the results accomplished at that session. Our aim must be to secure for the developing countries a more stable and more satisfactory income from their commodity exports.
79.	Export earnings from commodities are of vital importance to most developing countries. But along with the commodity negotiations we must also strengthen our efforts to bring about a diversification of the economies of the developing countries. We must intensify the work which is already under way in various organizations inside and outside the United Nations in areas such as trade, industrialization and technology.
80.	It has often been said that building a better international society will require new thinking in the developed countries. This is true. It is also true that it requires new thinking in the developing countries themselves.
81.	The developed countries will have to accept changes in the structure of the international economy that will run counter to vested interests. They must accept the emergence of a new international division of labor between developed and developing countries.
82.	The developing countries will have to accept the fact that increased global interdependence will add to their responsibility for the international economy.
83.	It is only one year since the seventh special session of the General Assembly adopted the resolution on development and international economic co-operation. There may be different interpretations of the results achieved up to now, but I believe we are irreversibly on the way toward the creation of a more just international economic order. There is no alternative to such a development.
84.	In this search for a new international economic order, the need for an increase in development assistance must not be forgotten. The need for development assistance will be with us for a long time.
85.	Denmark has over the years steadily increased its development assistance. We have decided to meet the target of a contribution of 0.7 per cent of the gross national product by the end of this decade. Regrettably some countries which can afford to meet this target are still way behind it.
86.	The aim of assistance should be to promote economic growth, social progress and political independence. In this effort we should concentrate on the poorest of the developing countries. We shall endeavor to have the aim
pursued to the greatest possible extent by the international organizations in the planning of their multilateral assistance.
87.	It is at the same time important not to forget that an effectively functioning multilateral development system has been built up inside the United Nations. I have, of course, especially in mind the United Nations Development program [UNDP], which, however, has experienced serious financial difficulties during the last year. Only if all Member States which are in a position to do so are willing to increase their contributions to the UNDP will it be possible to continue the dynamism of the program. And only if we succeed in financially strengthening UNDP will it be possible to maintain the coherence of the United Nations development system and thereby increase its possibility of playing a central role in the new international economic order.
88.	I now turn to my third main theme, disarmament, which is and remains a primary objective of the United Nations activities and which commands great interest among all nations, in particular the question of nuclear disarmament. Denmark most fervently wishes to support efforts to bring about a complete test ban to be accompanied by the appropriate control and verification provisions. We have noted with satisfaction the rapprochement in the matter of control which has taken place between the United States and the Soviet Union.
89.	Obviously, account must be taken of the problems relating to peaceful nuclear explosions. This does not make it easier to draw up an agreement on a complete test ban. But in this field we shall hopefully have a better foundation to work on when the International Atomic Energy Agency [IAEA] in Vienna has concluded its work.
90.	With regard to non-proliferation we are pleased to note that Japan has ratified the non-proliferation Treaty. The Japanese ratification constitutes a significant strengthening of this Treaty because its value depends on the extent to which it is adhered to, especially by countries which possess sophisticated nuclear technology.
91.	The arrangement set up in London between a number of important countries aiming at intensifying control of the export of nuclear material and equipment represents another positive move.
92.	I should also like to recall that in its Final Declaration the Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons expressed its unequivocal support of the control work of IAEA and recommended that it be further strengthened and expanded.  This seems to be the right moment to recall the powerful exhortation by the Director General of IAEA at its General Conference a few days ago. That statement aimed at making it an indispensable condition for the delivery of nuclear material or equipment that the receiving State accept IAEA safeguards on its entire nuclear program.
93.	These observations aside, it must be conceded that the disarmament picture is rather gloomy.
94.	The aims race is continuing at an accelerating pace and ties down enormous resources which might otherwise have been used to provide better living conditions for humanity.
95.	What can the United Nations do in this situation?
96.	During this session we shall once more consider a large number-and I sigh a little bit-of agenda items in the field of disarmament, in our opinion far too many. The adoption of a number of resolutions does not in itself promise results. A tightening of our field of operation and greater concentration on key problems and realistic disarmament proposals, not least in this forum, would undoubtedly add some of that dynamism and efficacy to our work which it so sorely lacks at present.
97.	The Danish Government therefore appreciates the initiative which was taken at last year's General Assembly to strengthen the United Nations role in the field of disarmament issues before the United Nations may serve this cause. At the same time we realize that the political will of Member States to contribute to this end remains the decisive factor.
98.	The idea of a special session of the General Assembly to discuss disarmament issues should be carefully weighed. If such a special session is prepared so that realistic results may be expected, the Danish Government will endorse the idea. We should deplore very much if a special session developed into another barren propaganda forum.
99.	I am quite aware that the United Nations as such cannot solve the problems, but by taking a more realistic approach to them and by concentrating our efforts on key problems we shall probably be able to reach the point where our endeavors in this field will command greater respect and where our efforts and working results will exert greater influence on those best qualified and able to bring about solutions.
100.	I have devoted most of my speech to three very serious political topics of great urgency for all of us in this Organization. I would like to conclude with some remarks on the fundamental question of human rights and the prevention of international terrorism.
101.	International terrorism as a political instrument has indisputably become a sinister feature in the political climate of recent years. Frustrated population groups have sought to enforce their demands by the taking of hostages and by the murder of innocent civilians. This has become an ugly part of life in the 1970s.
102.	We therefore welcome the intention of the Federal Republic of Germany, mentioned here this morning [7th meeting, para. 113], to introduce a new agenda item on measures to prevent the taking of hostages, and the proposal to draft a convention on this issue. The initiative of the Federal Republic of Germany deserves the widest possible endorsement. Being limited to a purely humanitarian aspect of international terrorism and thereby avoiding an acrimonious debate on a definition of terrorism, for which, as all of us know, the world community is probably not ready, the German proposal should command the support of all members of this Assembly.

103.	We have noted with regret that the efforts of the United Nations on the human rights issues have become increasingly unsatisfactory in recent years. This serious issue is being increasingly exploited for political purposes. The protection of human rights must be universal. Violations of human rights must be condemned whenever and wherever they occur.
104.	The Danish Government will continue its efforts to strengthen the respect for human rights and will work actively for the elimination of torture and other degradations of the individual. The role of the United Nations in combating violations of human rights in all parts of the world must be strengthened. An important stage in the work of the United Nations to promote the respect for human rights was reached earlier this year when the two International Covenants on Human Rights entered into force. The Optional Protocol to the International Covenant on Civil and Political Rights* which deals with complaints from individuals about violations of human rights, also entered into force this year, but we have noted with regret that very few countries have ratified it. We urge all countries which have not yet acceded to these three instruments to do so without delay.
105.	The work which is being done by the United Nations High Commissioner for Refugees must be backed and facilitated in every part of the world by the Governments involved.
106.	The problems facing us are numerous and they are difficult. In the search for solutions to our problems we have a unique instrument in the United Nations. Nowhere else are 145 countries trying in common to solve the conflicts and problems of the world. If we are to succeed, it is of paramount importance for us to respect and abide by the principles laid down in the Charter.
107.	We do not want to stress procedure and form and all these things for their own sake. But an Organization of this kind cannot live unless the rules of the game are respected and observed by all Member States.
108.	On the other hand we must realize that these principles should be applied in keeping with the times. It is important that-within the given framework-our Organization should be constantly and constructively adapted to the new conditions of this changing world.
109.	We have the instrument. Let us demonstrate that we have the political will to use this instrument.
